Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duppong (US 20080080152), in view of Camerlo (US 7154761).
Regarding claim 1, Duppong discloses a printed circuit board, comprising: 
a first insulating substrate (PCB 16) having a mounting hole (opening 26) therein, the mounting hole penetrating through the first insulating substrate from a first surface (top surface of PCB 16) to a second surface (bottom surface of PCB 16) and having a width larger in a second direction than in a first direction orthogonal to the second direction (width of 26 is smaller than length of 26); 
a second insulating substrate (PCB 12) including a connection portion (section of PCB 12 having pads 32, figure 5), the connection portion penetrating through the mounting hole from the first surface side and protruding from the second surface; 
a first electrode (pads 28 of PCB 16, figure 5) provided on the second surface and disposed at an edge of the mounting hole along the second direction; 
a second electrode (pads 32 of PCB 12) provided on the connection portion and joined to the first electrode by solder (solder 34); and 

Duppong suggests many components on surface of the PCB 16, figure 3.
Camerlo teaches many components 52 on both sides of the motherboard 46, figure 1, including a circuit board 58 mounted on the opposite side of the modules 32.
It would have been obvious to one having skill in the art at the effective filing date of the invention to mount components on both sides of the main circuit board, as suggested by Camerlo, in order to fit all required components of the circuitry into a limited space of a circuit substrate of the main circuit board.  It is also obvious to one having ordinary skill in the art that the center of mass and the weight of the components depend upon the density of the components that the circuitry required.  The sizes and the mounting locations the components affecting the center of mass mounted on the circuit board are the matter of the design choice for circuit board designer.

Regarding claim 2, Duppong, in view of Camerlo, discloses the claimed invention as set forth in claim 1.  Camerlo further suggests a distance between the center of mass of the second insulating substrate and the first surface of the first insulating substrate is lower than or equal to 30 mm (as discussed in claim 1, the sizes 

Regarding claim 3, Duppong, in view of Camerlo, discloses the claimed invention as set forth in claim 1.  Camerlo further suggests the electronic component has a rectangular shape having a width that is larger in the second direction than in the first direction, in plan view (figure 2).

Regarding claim 4, Duppong, in view of Camerlo, discloses the claimed invention as set forth in claim 3.  Camerlo further suggests the width of the electronic component in the second direction is equivalent to a width of the second insulating substrate (one of the component is a circuit board 58.  The size of the circuit board is large or small depend upon design choice of the circuit board designer as discussed in claim 1).

Regarding claim 5, Duppong, in view of Camerlo, discloses the claimed invention as set forth in claim 1.  Camerlo further suggests the electronic component is a power module (the circuit board 58 belong to a backplane strip having power conductors, see abstract; power supply 22 provides power to component 50) that is mounted on the first insulating substrate by inserting leads into the first insulating substrate from the second surface side.


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 6, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 5, a combination of limitations that the printed circuit board is mounted by at least fastening means inserted into a module mounting hole provided in a mold resin of the power module. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Phoy (US 5455742) discloses a first substrate 12 with opening, second substrate 32 inserted into the opening.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848